Citation Nr: 0928981	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-39 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for back arthritis.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active service from October 1948 to October 
1952 and subsequent service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied service connection 
for bilateral hearing loss and tinnitus.  Also on appeal is 
an April 2005 rating decision of the VA RO in Pittsburgh, 
Pennsylvania, which denied service connection for back 
arthritis.  The claims file was transferred to the RO in 
Detroit, Michigan.  The Veteran testified at a Board hearing 
at the Detroit RO before the undersigned in June 2009.  

The Pittsburg RO characterized the hearing loss and tinnitus 
claims as claims to reopen service connection based on new 
and material evidence.  These claims were also addressed as 
claims to reopen based on new and material evidence at the 
Board hearing.  On closer review of the record, however, 
these issues should be considered on the merits.  The Veteran 
submitted what the Board construes as a valid notice of 
disagreement in December 2003 with the December 2003 rating 
decision denying service connection for bilateral hearing 
loss and tinnitus.  Therefore, this rating decision did not 
become final and is on appeal.

The Veteran originally sought service connection for general 
arthritis.  Although the RO has characterized the issue as 
arthritis (primarily the back), the RO has not adjudicated 
any type of arthritis other than in the back.  The record 
shows the Veteran presently has diagnoses of arthritis in the 
right hand and shoulders, and degenerative disc disease in 
the cervical spine.  These issues also should be adjudicated 
and are referred to the RO for the proper development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or within one year of service separation and is not shown to 
be causally or etiologically related to service.

2.  Tinnitus did not originate during service and is not 
otherwise related to service.

3.  Back arthritis has not been shown to be causally or 
etiologically related to the Veteran's active service or 
manifested within one year thereafter.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  Back arthritis may not be presumed to have had its onset 
in active service or one year thereafter.  38 U.S.C.A. §§ 
1101, 1112, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated September 2003, February 2004, and January 
2009.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006; Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c) under the facts and circumstances of this case.  
In this regard, the RO obtained the Veteran's service 
treatment records and private treatment records.   The 
Veteran was also afforded a VA examination for the back 
arthritis claim.  The Veteran requested a VA examination, but 
was not afforded one as to the hearing loss and tinnitus 
claims.  The Board finds that a VA examination (for a 
diagnosis/nexus opinion) is not necessary.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court explained its 
interpretation of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and (B) establishes that the 
Veteran suffered an event, injury, or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The Court 
noted that the third prong of 38 C.F.R. § 3.159(C)(4) is a 
low "threshold" standard.  As discussed below, there is no 
evidence of in service occurrence of hearing loss and 
tinnitus and there is sufficient medical evidence to make a 
decision on the claim.  

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and the duty to assist has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  The Board concludes that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  Therefore, the 
Board finds that the duty to notify and the duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that a Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may be granted for certain chronic 
diseases, such as high frequency sensorineural hearing loss 
and arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Hearing loss and tinnitus

The Veteran filed service connection claims for hearing loss 
and tinnitus in May 2007.  He contends that his hearing loss 
and tinnitus are the result of the exposure to engine noises 
while working in planes as a radarman.  The RO denied the 
claims.  The Veteran appeals this decision.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that 38 C.F.R. § 3.385 does not prevent a claimant 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In his April 2003 statement, the Veteran reported that he was 
experiencing acute ringing in his ears and some loss of 
hearing, which he believed was caused by the excessive noise 
of frequent flying while in the Navy from 1950 to 1952.  He 
claimed that the only hearing protection that he wore while 
in service was intercom earphones and that these were not 
always worn full time.  In the June 2009 BVA hearing, the 
Veteran stated that his hearing loss has gradually built up 
on him, while the ringing goes on all the time.

In assessing the Veteran's service connection claim for 
hearing impairment, the Board must first determine whether 
the Veteran has a current hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385.  In 
a June 2003 letter a private M.D. summarized that the Veteran 
had mild sensorineural hearing loss.  The letter also stated 
that the audiogram revealed a mild sloping to moderate 
sensorineural hearing loss.  On this June 2003 audiogram, the 
Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
10
25
50
55
LEFT
20
25
30
40
35
The private M.D. noted that the Veteran has had ringing in 
his ears for several months.

As the record shows a diagnosis of bilateral hearing loss and 
some findings of tinnitus, the next issue is whether there is 
any evidence of in service incurrence.  The evidence does not 
show that the Veteran incurred bilateral hearing loss or 
tinnitus during service or in the first post-service year.  
The service treatment records do not indicate that the 
Veteran complained about hearing impairment or sought 
treatment for hearing related problems in active service or 
even during reserve service.  All active service records from 
October 1948 to October 1952 show that the Veteran registered 
a 15/15 for both ears on the whisper test.  Additionally, 
reserve treatment records from August 1960 to December 1975 
show that the Veteran registered a 15/15 for both ears on the 
whisper test.

The first evidence of the Veteran's right ear hearing loss 
was from a March 1980 audiogram where the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
15
0
10
NA
40
LEFT
10
5
15
X
20

The first evidence of bilateral hearing loss is in June 2003.  
These audiograms were taken many years after discharge.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  Since there 
is no diagnosis of hearing loss within one year after 
discharge from service, entitlement to service connection on 
a presumptive basis is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.

As there is no evidence of bilateral hearing loss or tinnitus 
during active service, the threshold question is whether 
there is sufficient medical evidence to establish an 
etiological link between the Veteran's current hearing loss 
and any noise exposure in service.  The Veteran has testified 
as to his exposure to excessive noise in service and he is 
competent to state that which he can observe.  The service 
personnel records show that he served in the U.S. Navy for 
his period of active duty service as an "AT," which the 
Veteran testified in the hearing was in aviation electronics.  
In spite of the Veteran's exposure to acoustic trauma in 
service, however, no medical evidence has been provided to 
establish a link between the Veteran's current hearing loss 
and tinnitus and active service.  Additionally, there is no 
medical evidence of continuity of symptomatology of hearing 
loss and tinnitus disabilities from service or during the 
more than 50 years (from active duty service) and 5 to 28 
years from reserves service, before either of these 
disabilities was shown.  See Savage v. Gober, 10 Vet. App. 
488 (1997).   

Lay persons can provide an account of observable symptoms, 
such as in this case the Veteran stated that he has had 
difficulty hearing and tinnitus.  See Caldwell v. Derwinski, 
1 Vet. App. 466, 469 (1991).  Tinnitus specifically is a 
condition under case law, where lay observation has been 
found to be competent as to the presence of the disability, 
that is, tinnitus is capable of lay observation.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  Although the Veteran is 
competent to declare that he has tinnitus and can state 
whether he was exposed to loud noises, he is not competent to 
provide a medical nexus opinion between any hearing loss and 
tinnitus and an event of service origin.    

Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claims that the current hearing loss and 
tinnitus are related to an injury, disease, or event of 
service origin.  Espiritu, 2 Vet. App. at 494.  

The preponderance of the evidence is against the service 
connection claims for bilateral hearing loss and tinnitus; 
there is no doubt to be resolved; and service connection is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Back arthritis

The Veteran contends that his back problems began in 1950 at 
Patuxent River and have continued to this day with increasing 
intensity of pain.  He contends that there were many mornings 
that he needed help getting out of his cot and that he 
received medication from sick bay on several occasions while 
in active service.  The Board notes that there are no sick 
bay records in evidence.  

The Veteran's active service treatment records do not mention 
any finding, diagnosis, or treatment pertaining to back 
arthritis.  February 1950, January 1951 February 1951, and 
September 1951 service treatment records show that the 
Veteran was found to be physically qualified for transfer.  
An October 1952 service treatment record shows that the 
Veteran was examined and found to be physically qualified for 
discharge.  The record also states that the Veteran showed no 
defects.  An October 1952 ETS examination shows that the 
Veteran's back was normal, and showed no defects or 
diagnosis.

The first evidence of any type of back disorder was found in 
an August 1960 reserve treatment record where the Veteran 
stated that he had to wear a back brace for a few months in 
1960 because of a lumbo-sacral strain.  The physician at this 
physical summarized that there were no residuals of the 
strain and that the Veteran had full range of motion.  
Subsequent reserve treatment records do not show any other 
back problems.  In February 1967, the physician summarized 
that the Veteran wore the brace for 2 months, recovered 
fully, and has had no recurrence.  A March 1968 Warrant 
Officer application examination did not show any back 
problems.  In a March 1968 report of medical history, the 
Veteran stated that he pulled a back muscle in 1960 and had 
to wear a brace.  In an August 1968 reenlistment examination, 
the Veteran checked that he had worn a brace or back support, 
but he considered himself in good health.  Elaborating on the 
back brace, the Veteran wrote that he pulled a back muscle 
and wore support in 1960.  In February 1972, the Veteran was 
found to be physically qualified to perform all duties and 
there were no defects noted regarding the Veteran's health.  
A December 1975 annual examination did not show any 
indication of back pain and the Veteran considered himself to 
be in good health at that time.

The first evidence of the current post service back pain is a 
private medical record from October 1991, where a private 
M.D. concluded that the Veteran had a metabolically active 
right L5 - S1 posterior facet joint osteoarthritis.  In 
February 1992, a private M.D. stated that she thought that 
most of the Veteran's back pain was generated from facet 
arthropathy.  In April 2000 a private M.D. diagnosed the 
Veteran with multi-level discogenic disease with posterior 
annular tears and diffuse bulges in conjunction with mild to 
moderate spondylosis causing borderline stenosis at L4-5.  
Variable degrees of multi-level bilateral mild to moderate 
inferior neural foraminal truncation were present, as 
described, most significantly on the left at L4-5.  In a 
November 2004 VA examination, the Veteran was diagnosed with 
a lumbosacral strain with degenerative disc disease.

As there is no evidence of back arthritis during service, the 
threshold question is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current back arthritis and service.  The November 
2004 VA examiner opined that it was at least likely as not 
that the Veteran's current back condition is related to the 
back condition in service.  The Board finds this opinion to 
be speculative and, therefore, affords it no probative value.  
Although the report states that the examiner reviewed the 
claims file, the opinion is based primarily upon the 
Veteran's assertion for which there is no evidence.  The 
examiner also did not provide any basis for the opinion that 
the current back arthritis was related to service.  As stated 
above, there is no evidence of complaints or treatments of 
back problems or arthritis during the Veteran's active 
service from 1948 to 1952 or within the one year presumptive 
period following service.  The only indication of a back 
strain was outside of the Veteran's period of service in 
1960, prior to the Veteran's re-enlistment in the Army 
Reserves in August 1960 and the service treatment records for 
the Veteran's period of service in the reserves shows that 
the back strain had resolved.

The Board also notes that in a medical history provided by 
the Veteran to a private M.D. in October 1991, the Veteran 
stated that he had a history of chronic low back pain dating 
almost 30 full years.  This places the origin of the back 
pain almost 2 decades after active service.  In a November 
2004 VA exam, the Veteran stated that he had been 
hospitalized for back pain 10 times.  The Board notes that 
there are no records of the hospitalizations. 

As there is no evidence of low back arthritis in service, and 
no objective evidence of such disability prior to October 
1991, service connection for back arthritis on the basis that 
it manifested in service and persisted, or on a presumptive 
basis (for low back arthritis as a chronic disease under 38 
U.S.C.A. § 1112) is not warranted.

The Veteran's own opinion to that effect that his current 
back disability is related to an injury in service is not 
competent evidence, because he is a layperson, and where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Also, a 
lengthy time interval between service and the initial 
postservice clinical manifestation of a disability for which 
service connection is sought (here many decades) is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).

Without any competent evidence that the Veteran's back 
arthritis might be related to his service, the preponderance 
of the evidence is against his claim.  Accordingly, service 
connection for a back arthritis must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for arthritis, back is 
denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


